ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_03_FR.txt. 50

DÉCLARATION DE M. BADAWI

_ Le Portugal a constamment soutenu dans les écritures et dans
les plaidoiries que les Britanniques et l'Inde à leur suite ont reconnu
sa souveraineté sur les enclaves et qu’en fait il n’a jamais eu avant
1954 à se plaindre de la manière dont ils se sont comportés à son
égard. S’il y a eu quelques incidents ou divergences de vues entre
eux, ils étaient dus à leur pouvoir de contréle et de réglementation
que le Portugal ne pouvait leur contester.

Sur cette question, l’arrêt prend une position intermédiaire. [1
considère que les Britanniques, sans reconnaître expressément cette
souveraineté, n'auraient jamais mis en question l'autorité exclu-
sive du Portugal sur les enclaves, et qu’ils auraient ainsi reconnu
sa souveraineté en fait et par implication et que cette souveraineté
fut ensuite tacitement reconnue par l’Inde.

J'estime toutefois qu’en procédant par la constatation que les
Britanniques et l’Inde à leur suite ont reconnu la souveraineté du
Portugal, on postule la question au lieu de la démontrer.

A mon avis, il faut d’abord examiner et analyser les rapports entre
les Britanniques et le Portugal pour ensuite tirer de ces examen et
analyse les conclusions appropriées à ce sujet.

A défaut d’une reconnaissance explicite et formelle, il est néces-
saire de rechercher si les attributs de la souveraineté ont été en fait
reconnus.

Or, on ne peut ne pas admettre qu’outre que les frontières des
enclaves se confondant avec le territoire indien, le passage de mar-
chandises entre Damao et les enclaves et entre celles-ci fut géné-
ralement traité comme un cas d’importation et d’exportation,
le passage de la police, des forces armées et des armes fut toujours,
ainsi que l’arrêt le reconnaît, soumis à la nécessité de l’autorisation
et partant à la discrétion des Britanniques.

La convention de 1878 entre la Grande-Bretagne et le Portugal,
nonobstant la réciprocité des droits et des obligations des deux
Parties dans leurs domaines respectifs sur laquelle elle fut basée, n’a
pu même déroger à cette nécessité. L’expiration de cette conven-
tion en 1802 n'a évidemment pas accru les droits du Portugal ou
changé leur nature.

Dans ces conditions, il serait difficile de concilier une reconnais-
sance de souveraineté avec l’exercice d’une discrétion qui, en prin-
cipe, répudie une des conséquences indispensables de cette souve-
raineté.

Le fait que l’autorisation a toujours été accordée dans le passé
n’a aucune portée ou signification juridique. À circonstances
égales, il n’y a rien d’étonnant à ce que l'autorisation soit constam-
ment accordée. Si, avec le changement de circonstances, l’autori-

48
51 DROIT DE PASSAGE (DECLARATION DE M. BADAWI)

sation est refusée, il n’y a également rien d'étonnant. C’est l’es-
sence même de l’autorisation qui a à sa base une notion de discré-
tion.

L'alliance entre la Grande-Bretagne et le Portugal et la garantie
par la première de possessions coloniales portugaises ont pu tra-
vestir la réalité juridique de leurs rapports en ce qui concerne les
enclaves. [ln’en reste pas moins qu’à l'analyse de ces rapports, on
devrait reconnaître qu'il n’a rien existé d’autre qu’une situation de
fait sui generis avec des limites précises.

Toutefois, il est difficile de classer cette situation dans une caté-
gorie de droits reconnaissables en droit international et encore moins
dans celle de la souveraineté: admettre la souveraineté du Portugal,
ce serait admettre qu’elle pourrait comporter des conséquences
juridiques autres que celles reconnues en pratique. Seule cette
conclusion devrait suffire à écarter cette notion, puisqu'elle dépas-
serait la situation de fait que la Cour a reconnue.

Quel que soit l’obscurcissement que le traité d'alliance entre la
Grande-Bretagne et le Portugal et la garantie de protection par
la première des possessions portugaises ont pu faire naître sur l’éten-
due des droits du Portugal sur les enclaves, il est évident que ce
traité n’a pu créer que des droits et obligations personnels entre le
Portugal et la Grande-Bretagne lesquels, évidemment, ne se sont
pas transmis au Gouvernement national de l'Inde. Avec le change-
ment de partenaire, la situation serait nécessairement moins favo-
rable au Portugal.

De l’ensemble de ces conditions confuses, il n’est guère étonnant
qu'il se soit créé une situation équivoque où le Portugal croyait à
un droit réel de souveraineté s’imposant à l’Inde et que celle-ci
ne pouvait y voir qu’une simple faculté soumise à son entière dis-
crétion, à exercer dans des conditions fort différentes de celles que
le Portugal a connues pendant la période britannique.

(Signé) A. BADAWI.

49
